Citation Nr: 0914652	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for coronary artery 
disease (CAD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for rheumatoid 
arthritis.

7.   Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The June 2003 rating decision granted service connection for 
PTSD and assigned a 30 percent initial rating, effective from 
February 19, 2003.  A Decision Review Officer decision dated 
in July 2003 assigned an increased initial rating of 50 
percent, effective from February 19, 2003.  The Veteran 
continued to disagree with the assigned 50 percent rating.

The Veteran testified at a December 2008 Travel Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that further 
action is necessary prior to a final Board adjudication on 
this case.

The claims file reflects that a Statement of the Case (SOC) 
addressing all of the issues on appeal was issued in 
September 2005 and that a Supplemental Statement of the Case 
(SSOC) addressing the PTSD claim was also issued in September 
2005.   Since that time, the file contains numerous VA 
medical treatment records, Social Security Disability records 
and additional VA examination reports pertinent to the issues 
on appeal, which were not addressed in an SSOC.

Under 38 C.F.R. § 19.31, an SSOC must be furnished to the 
Veteran when additional pertinent evidence is received after 
an SOC or the most recent SSOC has been issued.  See 38 
U.S.C.A. § 7105 (West 1991).  As these requirements have not 
been satisfied, a remand is required in order to ensure due 
process to the Veteran.

The Board also acknowledges that the Veteran testified at his 
December 2008 hearing that he is receiving private treatment 
for his PTSD from Drs. Fine and Hanover.  He reported that 
Dr. Fine just increased his medication for PTSD and gave him 
sleeping pills.  These records should be obtained and 
associated with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the addresses and approximate dates 
of treatment from Drs. Fine and Hanover 
for his service-connected PTSD.  Those 
records should be obtained and associated 
with the claims folder.

2.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for hearing loss, tinnitus, 
GERD, CAD, hypertension and for rheumatoid 
arthritis with consideration of  all 
evidence received since the issuance of 
the SOC in September 2005, and for an 
initial evaluation in excess of 50 percent 
for PTSD since the issuance of the SSOC in 
September 2005.  Thereafter, readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




